Citation Nr: 0217035	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for service-
connected bilateral hearing loss.

2.  Entitlement to a rating higher than 10 percent for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




REMAND

The veteran served on active duty from January 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals 
(Board) from an October 2001 RO rating decision which 
granted service connection and a noncompensable rating for 
bilateral hearing loss, and granted service connection and a 
10 percent rating for tinnitus.  The veteran appeals for 
higher ratings.

In the veteran's August 2002 substantive appeal (VA Form 9), 
he did not request a hearing before the Board.  However, in 
a statement dated in October 2002, the veteran requested a 
Board hearing at the RO (i.e., Travel Board hearing).  To 
accord the veteran due process, the RO should schedule such 
a hearing.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).   

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claims for higher ratings for bilateral 
hearing loss and tinnitus.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance 
with appellate procedures.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


